Case: 13-60599    Document: 00512715075      Page: 1   Date Filed: 07/29/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                         FILED
                                                                       July 29, 2014
                                  No. 13-60599
                                                                      Lyle W. Cayce
                                                                           Clerk
JACKSON WOMEN’S HEALTH ORGANIZATION, on behalf of itself and its
patients; WILLIE PARKER, M.D., M.P.H., M.Sc., on behalf of himself and his
patients,

                                             Plaintiffs – Appellees
v.

MARY CURRIER, M.D., M.P.H., in her official capacity as State Health
Officer of the Mississippi Department of Health; ROBERT SHULER SMITH,
in his official capacity as District Attorney for Hinds County, Mississippi,

                                             Defendants – Appellants




                 Appeal from the United States District Court
                   for the Southern District of Mississippi


Before JOLLY, GARZA, and HIGGINSON, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      Given that the Supreme Court long ago determined that the Constitution
protects a woman’s right to choose an abortion, the ultimate issue in this
appeal is whether the State of Mississippi can impose a regulation that
effectively will close its only abortion clinic. The State of Mississippi, however,
argues that Mississippi citizens can obtain an abortion in Tennessee,
Louisiana, or Alabama without imposing an undue burden upon Mississippi
citizens in the exercise of their constitutional rights.
    Case: 13-60599      Document: 00512715075        Page: 2    Date Filed: 07/29/2014



                                    No. 13-60599
      Today, we follow the principle announced by the Supreme Court nearly
fifty years before the right to an abortion was found in the penumbras of the
Constitution and hold that Mississippi may not shift its obligation to respect
the established constitutional rights of its citizens to another state. Such a
proposal would not only place an undue burden on the exercise of the
constitutional right, but would also disregard a state’s obligation under the
principle of federalism—applicable to all fifty states—to accept the burden of
the non-delegable duty of protecting the established federal constitutional
rights of its own citizens.
      In April 2012, the Mississippi Legislature passed House Bill 1390 (“H.B.
1390” or “the Act”). Mississippi Governor Phil Bryant signed the Act, and it
was scheduled to take effect on July 1, 2012. As relevant to this appeal, the
admitting privileges provision of H.B. 1390 requires that “[a]ll physicians
associated with the abortion facility must have admitting privileges at a local
hospital and staff privileges to replace local hospital on-staff physicians.”
Before the passage of H.B. 1390, Mississippi law required that abortion
facilities have only a transfer agreement with a local hospital, a written
agreement for backup care with a physician with admitting privileges, and at
least one affiliated doctor with admitting privileges. Miss. Admin. Code 30-17-
2635:2.5(B), (F).
      The Jackson Women’s Health Organization (“JWHO”) operates the only
licensed abortion clinic in Mississippi (“the Clinic”).            Three doctors are
affiliated with the Clinic: Dr. Willie Parker, Dr. Doe, and Dr. Roe. 1 Dr. Parker
and Dr. Doe provide the majority of the abortion services, while Dr. Roe




      1The district court allowed Dr. Doe and Dr. Roe to participate in this action under
pseudonyms.
                                           2
     Case: 13-60599        Document: 00512715075           Page: 3        Date Filed: 07/29/2014



                                        No. 13-60599
provides only “extremely limited abortion services.” Neither Dr. Parker nor
Dr. Doe have admitting privileges at a local hospital, but Dr. Roe does.
       The defendants, Mary Currier and Robert Smith (collectively, “the
State”), are Mississippi officials. They appeal the district court’s entry of a
preliminary injunction enjoining the enforcement of the admitting privileges
provision of H.B. 1390. We AFFIRM the district court’s judgment entering the
preliminary      injunction,      as   herein        MODIFIED        to    limit   it,   in   this
“unconstitutional as applied” appeal, to these parties and this case.
                                                I.
       Several days before H.B. 1390’s effective date, JWHO filed this suit in
the federal district court. JWHO sought both a temporary restraining order
and a preliminary injunction barring the enforcement of the admitting-
privileges provision. 2 The district court granted the temporary restraining
order. The district court also granted, in part, JWHO’s motion for preliminary
injunction. Specifically, the district court allowed the State to enforce the
admitting-privileges provision, thereby requiring JWHO’s doctors to seek
admitting privileges. But the district court enjoined the State from imposing
any civil or criminal penalties on JWHO for the continuing operation of the
Clinic while its doctors sought the privileges.
       Consistent with the district court’s order, Drs. Parker and Doe sought
admitting privileges at seven of the Jackson-area hospitals, but no hospital
was willing to grant either of the doctors these privileges. 3 The hospitals


       2   JWHO’s initial complaint also challenged another portion of H.B. 1390—a
requirement that all physicians associated with an abortion clinic be board certified or
eligible in obstetrics and gynecology. JWHO did not, however, seek to enjoin this provision,
so no challenge to it is before this court.
        3 In denying the doctors’ applications for admitting privileges, the local hospitals cited

reasons relating to the doctors’ provisions of abortion services, such as: “[t]he nature of your
proposed medical practice is inconsistent with this Hospital’s policies and practices as
concerns abortion and, in particular, elective abortion,” and “[t]he nature of your proposed
                                                3
    Case: 13-60599      Document: 00512715075        Page: 4    Date Filed: 07/29/2014



                                    No. 13-60599
maintained this stance despite the doctors’ request that they reconsider. The
State subsequently denied JWHO’s request for a waiver for Drs. Parker and
Doe, found that the Clinic was not in compliance with H.B. 1390, and sent
JWHO an official notice of hearing for revocation of JWHO’s license to perform
abortions.
      In the light of this impending hearing, JWHO filed a second motion for
a preliminary injunction. JWHO argued that, by closing the only clinic in
Mississippi, the law would impose an undue burden on women’s right to choose
abortions.    The State responded that the law would not impose an undue
burden because the Act would, at most, increase travel time and costs for
women seeking an abortion. These women could travel to abortion clinics in
other states that are not prohibitively far away. Taking the Jackson area as
an example, the State pointed to abortion clinics in Baton Rouge, New Orleans,
and Memphis that are no farther than three hours away. Because this increase
in travel would only be an incidental burden on the right to an abortion, the
State argued that H.B. 1390 was constitutional.
      The district court granted the preliminary injunction.              As a factual
matter, the district court found that allowing enforcement of the Act would
close the Clinic because JWHO could not comply with the Act. Moving to the
legal analysis, the district court held that JWHO had demonstrated a
substantial likelihood of success on the merits because the Act created an
undue burden. Notwithstanding the other clinics that are within a few hours’
drive, the district court held that the proper analysis looked to the availability
of abortions within the State of Mississippi. Seeing that the only clinic would




medical practice would lead to both an internal and external disruption of the Hospital’s
function and business within this community.”
                                           4
    Case: 13-60599     Document: 00512715075     Page: 5   Date Filed: 07/29/2014



                                  No. 13-60599
be closed by enforcing the Act, the district court held that an undue burden
would likely result.
      Similarly, the district court held that JWHO had established a
substantial threat of irreparable harm in the form of the impending closure of
the Clinic. Finally, the district court held that the balance of harms cut in
favor of JWHO as the preliminary injunction would merely maintain the status
quo, and the court held that the injunction would not disserve the public
interest because it would prevent constitutional deprivations. Having found
the four factors of the preliminary injunction test satisfied, the district court
enjoined the State from enforcing the admitting privileges provision.
      The State then filed a Rule 52(b) motion to clarify. First, the State asked
the district court to clarify whether its legal conclusion was that any regulation
that would act to close the Clinic would be “per se unconstitutional.”        The
district court only addressed this argument insofar that it reiterated that the
challenge was to the Act as-applied, and therefore was based on the facts before
the court. Second, the State asked the district court to clarify a footnote in the
original order which highlighted a lack of clarity in abortion jurisprudence
related to the necessity of a challenged regulation. In its Rule 52(b) order, the
district court reiterated that it did not undertake any necessity inquiry as it
was not something raised by the parties, and that even if it did undertake a
necessity inquiry, the Act would not be so medically necessary as to overcome
the undue burden it established.
      The State now appeals the granting of the preliminary injunction and
the district court’s motion granting the State’s Rule 52(b) motion in part.
                                       II.
      We review a district court’s grant of a preliminary injunction for an
abuse of discretion. Janvey v. Alguire, 647 F.3d 585, 591–92 (5th Cir. 2011).
“Although the district court may employ informal procedures and rely on
                                        5
    Case: 13-60599     Document: 00512715075      Page: 6   Date Filed: 07/29/2014



                                  No. 13-60599
generally inadmissible evidence, the record must nevertheless support the
district court’s decision.” Sierra Club, Lone Star Chapter v. F.D.I.C., 992 F.2d
545, 551 (5th Cir. 1993). In examining the record, we review a district court’s
findings of fact for clear error and its conclusions of law of de novo. Planned
Parenthood Ass’n of Hidalgo Cnty. Tex., Inc. v. Suehs, 692 F.3d 343, 348 (5th
Cir. 2012).
      To support the “extraordinary equitable remedy” of a preliminary
injunction, the plaintiff must establish four elements: “(1) a substantial
likelihood of success on the merits; (2) a substantial threat that the movant
will suffer irreparable injury if the injunction is denied; (3) that the threatened
injury outweighs any damage that the injunction might cause the defendant;
and (4) that the injunction will not disserve the public interest.” Hoover v.
Morales, 164 F.3d 221, 224 (5th Cir. 1998).
      The State argues principally that the district court erred in holding that
JWHO had established a substantial likelihood of success on the merits. In
this respect, the State questions one finding of fact and two conclusions of law
of the district court’s order. We begin by touching on the factual issue before
moving to the legal arguments.
                                       III.
      The district court found that the effect of the law would be to close the
Clinic—the only licensed clinic in Mississippi. The State now contends that
the district court erred because this fact is disputed, arguing that
implementation of the law would not force the Clinic to close.
      But we need not tarry long here because the State has waived this
argument. All indications from the record are that this issue ultimately was
not contested in the district court. See Pluet v. Frasier, 355 F.3d 381, 385 (5th
Cir. 2004) (“We will not disturb the district court’s judgment based upon an
argument presented for the first time on appeal.”). The State did not present
                                        6
     Case: 13-60599        Document: 00512715075          Page: 7     Date Filed: 07/29/2014



                                        No. 13-60599
this argument in its response motion in opposition to JWHO’s motion for
preliminary injunction, and the district court noted that “the State has
essentially confirmed that it will revoke the Clinic’s license.” Additionally, this
argument is nowhere to be found in the State’s opening brief; it is only in its
reply brief that the State “disputes that it is a ‘foregone conclusion’ that
enforcement of the admitting privileges requirement will close the Clinic.” See
Edwards v. Johnson, 209 F.3d 772, 775 n.1 (5th Cir. 2000) (“[Plaintiff] does not
argue in his initial brief on appeal that the district court erred in adopting the
magistrate’s finding . . . . Therefore, any challenge to these findings has been
abandoned on appeal.”). Moreover, in its opening brief, the State admits that
“if enforced, the admitting privileges requirement would likely require JWHO,
the only currently licensed abortion facility in Mississippi, to lose its license.”
The State’s attempt to walk back this statement in the reply brief is too little,
too late. 4
                                              IV.
       We now take up the State’s legal arguments that JWHO failed to
demonstrate a substantial likelihood of success on the merits of its case. It is
important to note at the outset that JWHO does not seek to have the Act
declared unconstitutional for all intents and purposes; JWHO brings only an
as-applied challenge to the Act.            Consequently, to establish a substantial


       4 The dissent also argues that H.B. 1390 will not have the effect of closing the Clinic
because the closure is actually caused by the actions of private parties—the private hospitals
that denied the admitting privileges applications. See Post at 1–4. We have no occasion to
consider this argument as it too has been waived. As discussed above, the State’s opening
brief accepts that the Act will force the closure of the Clinic. And to the extent the State has
challenged the factual findings of the district court, except with regards to the rational basis
issue, the State only provides conclusory challenges without any argument, so these
challenges are also waived. See Kohler v. Englade, 470 F.3d 1104, 1114 (5th Cir. 2006)
(holding that plaintiff failed to adequately brief an issue where “he failed to cite any legal
authority for the proposition”); see also Fed. R. App. P. 28(a)(8)(A) (requiring that appellant’s
brief contain “appellant’s contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies”).
                                               7
    Case: 13-60599     Document: 00512715075      Page: 8   Date Filed: 07/29/2014



                                  No. 13-60599
likelihood of success on the merits, JWHO must demonstrate that H.B. 1390,
as applied against JWHO in this case on these facts, likely violates the
Constitution.
      It is also important to keep in mind that for more than forty years, it has
been settled constitutional law that the Fourteenth Amendment protects a
woman’s basic right to choose an abortion. Roe v. Wade, 410 U.S. 113, 153
(1973). Beyond this basic premise, however, the controversy seems to have no
end as this basic right comes with layers of limitations. Accordingly, a woman’s
right to an abortion can be regulated by a state consistent with that state’s
interest in protecting potential life and the health of the mother. Planned
Parenthood of S.E. Penn. v. Casey, 505 U.S. 833, 846 (1992) (plurality opinion)
(reaffirming the state’s “legitimate interests from the outset of the pregnancy
in protecting the health of the woman and the life of the fetus that may become
a child”). The Supreme Court has held, however, that such state regulations
may not impose an “undue burden” on the basic right to terminate a pregnancy
by abortion prior to the fetus’s viability.       Id. at 895 (“[The challenged
regulation] is an undue burden, and therefore invalid.”); see also id. at 877 (“[A]
statute which, while furthering the interest in potential life or some other valid
state interest, has the effect of placing a substantial obstacle in the path of a
woman’s choice cannot be considered a permissible means of serving its
legitimate ends.”). A law fails this standard, and is thus unconstitutional, “if
its purpose or effect is to place a substantial obstacle in the path of a woman
seeking an abortion before the fetus attains viability.” Gonzales v. Carhart,
550 U.S. 124, 156 (2007) (quoting Casey, 505 U.S. at 878). Laws that merely
have “the incidental effect of making it more difficult or more expensive to
procure an abortion” do not impose an undue burden and are thus
constitutional. Casey, 505 U.S. at 874. In addition to creating no undue
burden, an abortion restriction must pass a rational basis test. Gonzales, 550
                                        8
    Case: 13-60599     Document: 00512715075        Page: 9   Date Filed: 07/29/2014



                                   No. 13-60599
U.S. at 158 (“Where it has a rational basis to act, and it does not impose an
undue burden, the State may use its regulatory power to bar certain
procedures and substitute others, all in furtherance of its legitimate interest
in regulating the medical profession in order to promote respect for life,
including life of the unborn.” (emphasis added)).
      In addition to these Supreme Court precedents, we are guided by a recent
opinion of our court determining the constitutionality of a similar Texas
statute. Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott,
748 F.3d 583 (5th Cir. 2014). In Abbott, we discussed the constitutionality of
a Texas law that, among other things, required that a physician performing an
abortion have admitting privileges at a hospital located within thirty miles of
the site of the abortion. Id. at 587. We held that this requirement satisfied
rational basis review. Id. at 594–95. We additionally held that the law did not
impose an undue burden on a woman’s right to an abortion because “an
increase of travel of less than 150 miles for some women is not an undue burden
under Casey.” Id. at 598.
      With these precedents establishing the parameters of our inquiry today,
we turn to the State’s two principal arguments for reversing the district court.
First, the State argues that the district court erred in failing to undertake a
rational basis review of the Act, a review that must acknowledge that there is
indeed a rational interest of the State in protecting the health of its citizens.
Second, the State argues that the district court erred in holding that the Act
imposed an undue burden on a woman’s right to an abortion because
Mississippi women could travel to adjoining states to obtain an abortion. We
will discuss the rational basis of the Act first.
                                        A.
      In issuing the preliminary injunction, the district court saw the rational
basis and no-undue-burden requirements as independent of each other, and
                                         9
    Case: 13-60599       Document: 00512715075          Page: 10     Date Filed: 07/29/2014



                                       No. 13-60599
both had to be satisfied in order for the Act to survive; that is, a regulation of
the constitutional right must be struck if it fails to meet either test.
Consequently, once the district court had held that the law created an undue
burden on the exercise of the constitutional right, it became superfluous, the
district court concluded, to engage in the rational basis inquiry. Conversely,
the State argues that the rational basis inquiry is a necessary part of the total
analysis, and it cannot be divorced from the undue burden analysis; this is
especially true because the rational basis for the law will inform whether any
burden on the right to an abortion is “undue.” We hold that we do not need to
decide this dispute because, assuming that a rational basis review is a
necessary first step, our court in Abbott has addressed the rational basis of a
virtually identical law, and we are bound by that precedent to accept that the
Mississippi statute has a rational basis. 5
       In Abbott, we recognized that in determining whether a law is rational,
the scales are tipped in a state’s favor. Id. at 594 (“[C]ourts must presume that
the law in question is valid and sustain it so long as the law is rationally related
to a legitimate state interest.”). A law meets this standard if it is “based on
rational speculation” even if that speculation is unsupported by evidence or
empirical data. Id. We thus held that the Texas regulation satisfied a rational
basis review because it was based on the rational speculation that it would
“assist in preventing patient abandonment” by the doctor providing the
abortion. Id. at 594–95. We see no basis for distinguishing the rational basis
analysis of H.B. 1390. None of the rationales discussed in Abbott was state
specific, and each would be equally applicable to H.B. 1390.


       5 The Texas law at issue in Abbott and H.B. 1390 are substantively identical. Both
require that the doctor performing an abortion hold admitting privileges at a nearby hospital.
See Abbott, 748 F.3d at 587 (explaining that Texas regulation “requires that a physician
performing or inducing an abortion have admitting privileges . . . at a hospital no more than
thirty miles from the location where the abortion is provided”).
                                             10
    Case: 13-60599    Document: 00512715075       Page: 11   Date Filed: 07/29/2014



                                  No. 13-60599
      Accordingly, we hold that H.B. 1390 satisfies rational basis review based
upon our binding precedent in Abbott. We now turn to the thornier question:
whether JWHO has demonstrated a substantial likelihood of proving that the
law imposes an undue burden on the right to choose an abortion. Gonzales,
550 U.S. at 158 (requiring that an abortion regulation satisfy rational basis
review and not impose an undue burden).
                                       B.
      A law imposes an undue burden on the right to an abortion when the law
“has the purpose or effect of creating a ‘substantial obstacle’ to a woman’s
choice.” Abbott, 748 F.3d at 590 (citing Casey, 505 U.S. at 874, 878). The
district court did not reach the purpose inquiry, and the parties do not address
it. We will therefore limit our discussion to the Act’s effects.
                                        1.
      Assuming that the Clinic will close, the State argues that this result still
would not create an undue burden.            The State argues that, at most, an
incidental burden will be created as Mississippi women will only be required
to travel a further distance to reach an abortion clinic. The State points to
clinics in cities in neighboring states such as Baton Rouge, New Orleans, and
Memphis. Relying on these neighboring clinics, the State argues that Abbott
demands reversal in this case because of the nearby clinics, albeit in other
states.
      JWHO does not argue that the distances involved alone impose an undue
burden. Nor could it in the light of Abbott. See id. at 598 (“We therefore
conclude that Casey counsels against striking down a statute solely because
women may have to travel long distances to obtain abortions.”). We thus accept
that, if these out-of-state clinics are properly considered in the undue burden
analysis, the Act may well be upheld. This question is a central issue upon
which the parties disagree: In analyzing whether the Act imposes an undue
                                       11
    Case: 13-60599       Document: 00512715075         Page: 12     Date Filed: 07/29/2014



                                      No. 13-60599
burden, should the analysis focus only on the availability of abortions in
Mississippi, or should it also take into account nearby clinics in neighboring
states. We turn now to this dispute. 6
                                             2.
       The district court held that because H.B. 1390 would close the only
abortion clinic in Mississippi, women in Mississippi would be forced to travel
to a neighboring state for an abortion, which, according to the district court,
creates an undue burden notwithstanding that the physical distances may not
be unduly burdensome. The district court reasoned that accepting the State’s
argument would result in “a patchwork system where constitutional rights are
available in some states but not in others.” The district court also found
support in a prior case decided in the same district court—Jackson Women’s
Health Org., Inc. v. Amy, 330 F. Supp. 2d 820 (S.D. Miss. 2004)—and a vacated
Fifth Circuit decision—Okpalobi v. Foster, 190 F.3d 337 (5th Cir. 1999),
superseded on reh’g en banc on other grounds, 244 F.3d 405 (5th Cir. 2001).
The district court held that these two decisions, combined with the practical
considerations, demonstrated that closing the only abortion clinic in
Mississippi would impose an undue burden on the constitutional right.
       The State attacks the district court’s conclusion by pointing out that
there is no reason that traveling a given distance is made more burdensome by
simply crossing a state line during the trip. Crossing a state line, it argues,
does not increase the time or money required for a trip of a given length. Thus,



       6Abbott does not speak to this issue. Even if the admitting privileges requirement in
Abbott were enforced, a number of clinics would remain open in Texas. Abbott, 748 F.3d at
598 (“Although some clinics may be required to shut their doors, there is no showing
whatsoever that any woman will lack reasonable access to a clinic within Texas. All of the
major Texas cities, including Austin, Corpus Christi, Dallas, El Paso, Houston, and San
Antonio, continue to have multiple clinics where many physicians will have or obtain hospital
admitting privileges.” (emphasis in original)).
                                             12
    Case: 13-60599    Document: 00512715075      Page: 13    Date Filed: 07/29/2014



                                  No. 13-60599
for the State, reasonable travel distances to other states’ facilities should end
further discussion.
      JWHO supports the district court’s conclusion that state lines do matter
by pointing out that courts do not look to the availability of abortions in
neighboring states to determine whether a regulation imposed an undue
burden.   For instance, in Casey, the Supreme Court did not consider the
availability of abortions in states surrounding Pennsylvania in invalidating
the spousal notification law. The Court held that the law was likely to impose
an undue burden because a “significant number of women . . . are likely to be
deterred from procuring an abortion as surely as if [Pennsylvania] had
outlawed abortion in all cases.” Casey, 505 U.S. at 893–94. The Court found
it significant that the regulation mirrored the effect of a law outlawing abortion
in Pennsylvania.      The Court did not mention or consider the potential
availability of abortions without spousal notification in surrounding states.
      Similarly, in Jane L. v. Bangerter, the Tenth Circuit considered the
constitutionality of a Utah law that significantly restricted abortions after
twenty weeks gestation. 102 F.3d 1112, 1114 (10th Cir. 1996), cert denied, 520
U.S. 1274 (1997). The district court in the case held that the restriction did
not impose an undue burden on a woman’s right to choose an abortion because
the record did not contain evidence that any woman had wanted or attempted
to obtain an abortion after twenty weeks gestation. Id. at 1117. Reversing the
district court, the Tenth Circuit cited a declaration by the director of a Utah
abortion clinic stating that in “the Clinic routinely refers to another state those
Utah residents needing an abortion after twenty weeks,” and that in 1990 “the
Clinic referred out of state ten to fifteen women who needed such abortions.”
Id. In view of this fact, the court did not engage in any further analysis of the
travel time and costs to women who were required to travel to those out of state
clinics. Id. Instead, the panel moved directly to conclude that “a group of
                                        13
    Case: 13-60599         Document: 00512715075           Page: 14      Date Filed: 07/29/2014



                                         No. 13-60599
women exists in Utah for whom [the statute] actually operates as an
impermissible ban on the right to abort a nonviable fetus.” Id. at 1117–18.
The panel found dispositive that women were forced to leave the state to
exercise their constitutional right.
       Jane L. stands out as the clearest example of an appeals court focusing
its analysis on a regulation’s effect within the regulating state. We also note,
however, that other courts, in striking down abortion regulations, have failed
to consider the availability of abortions in neighboring states.                        See, e.g.,
Women’s Med. Prof’l Corp. v. Voinovich, 130 F.3d 187, 200–10 (6th Cir. 1997)
(invalidating Ohio abortion regulations because they imposed an undue
burden on the right to an abortion without discussion of availability in
neighboring states). 7 These cases strongly suggest that courts have limited the
undue burden analysis to the burden imposed within the state. 8
                                                3.
       JWHO’s position finds additional support in State of Missouri ex rel.
Gaines v. Canada, 305 U.S. 337 (1938). In Gaines, the University of Missouri’s
law school denied Gaines admission because he was African-American. Id. at
342. In denying admission to its law school, the state advised Gaines that he




       7  A panel of this court embraced a similar theory in Okpalobi. The panel in Okpalobi
held that a Louisiana statute imposed an undue burden because “[a] measure that has the
effect of forcing all or a substantial portion of a state’s abortion providers to stop offering such
procedures creates a substantial obstacle to a woman’s right to have a pre-viability abortion,
thus constituting an undue burden under Casey.” Okpalobi, 190 F.3d at 357. The panel
opinion in Okpalobi was later vacated on jurisdictional grounds. Okpalobi v. Foster, 244 F.3d
405 (5th Cir. 2001) (en banc).
        8 These authorities are supported by the practical effects that would follow from the

State’s proposed rule. It would be exceedingly difficult for courts to engage in an as-applied
analysis of an abortion restriction if we were required to consider not only the effect on
abortion clinics in the regulating state, but also the law, potential changes in the law, and
locations of abortion clinics in neighboring states. This concern is not farfetched. Both
Alabama and Louisiana have passed similar admitting privileges regulations for abortion
providers, which could lead to the closure of clinics in those states.
                                                14
    Case: 13-60599    Document: 00512715075     Page: 15   Date Filed: 07/29/2014



                                 No. 13-60599
could take advantage of Missouri’s statutory scheme through which the
University of Missouri board of curators would provide him, as an African-
American Missouri resident, a tuition stipend for use at a law school in an
adjacent state. Id. at 342–43. Gaines rejected this offer and sought a writ of
mandamus to compel the University of Missouri to grant him admission, which
the Missouri Supreme Court denied. Id. at 342.
      The Supreme Court of the United States reversed, holding that
Missouri’s tuition stipend program could not relieve the State of Missouri of its
obligations to its citizens under the Fourteenth Amendment. In a passage
worth quoting at length, the Court reasoned that:
      [T]he obligation of the State to give the protection of equal laws
      can be performed only where its laws operate, that is, within its
      own jurisdiction. . . .      That obligation is imposed by the
      Constitution upon the States severally as governmental entities,
      —each responsible for its own laws establishing the rights and
      duties of persons within its borders. It is an obligation the burden
      of which cannot be cast by one State upon another, and no State
      can be excused from performance by what another State may do or
      fail to do. That separate responsibility of each State within its own
      sphere is of the essence of statehood maintained under our dual
      system.
Id. at 350.
      To be sure, there are distinctions between Gaines and the instant case,
which the State points out. First, Gaines was an Equal Protection case, which
addresses the discriminatory distribution of a service provided by the state
government; and second, Gaines has never been cited in the abortion context.
In contrast, this appeal addresses rights arising under the Due Process Clause,
in which the state government is not providing any service. The State is only
regulating a privately provided service that is protected by the United States
Constitution.



                                       15
    Case: 13-60599        Document: 00512715075           Page: 16     Date Filed: 07/29/2014



                                        No. 13-60599
       Although cognizant of these serious distinctions, and although decided
in a different context, we think the principle of Gaines resolves this appeal.
Gaines simply and plainly holds that a state cannot lean on its sovereign
neighbors to provide protection of its citizens’ federal constitutional rights, a
principle that obviously has trenchant relevance here. Pre-viability, a woman
has the constitutional right to end her pregnancy by abortion. H.B. 1390
effectively extinguishes that right within Mississippi’s borders. Gaines locks
the gate for Mississippi to escape to another state’s protective umbrella and
thus requires us to conduct the undue burden inquiry by looking only at the
ability of Mississippi women to exercise their right within Mississippi’s
borders. There is no hiding the relevant language in Gaines: “[N]o State can
be excused from performance by what another state may do or fail to do.” Id.
       Consistent with Gaines, we hold that the proper formulation of the
undue burden analysis focuses solely on the effects within the regulating
state—here, Mississippi. Under this formulation, JWHO has demonstrated a
substantial likelihood of proving that H.B. 1390—effectively closing the one
abortion clinic in the state—has the effect of placing a substantial obstacle in
the path of a woman seeking an abortion in Mississippi, and is therefore
unconstitutional as applied to the plaintiffs in this case. 9
                                               V.
       Having reached this conclusion, we close with two observations. First,
the State argues that our analysis bars the State from enforcing any regulation
against JWHO that would close the Clinic simply because it is the only clinic
in Mississippi. For instance, the State argues that our opinion would preclude


       9  Consistent with this holding, we also hold that the district court did not abuse its
discretion in finding that the injunction would not disserve the public interest because it will
prevent constitutional deprivations. See, e.g., Awad v. Ziriax, 670 F.3d 1111, 1132 (10th Cir.
2012) (“[I]t is always in the public interest to prevent the violation of a party’s constitutional
rights.”).
                                               16
    Case: 13-60599    Document: 00512715075       Page: 17   Date Filed: 07/29/2014



                                  No. 13-60599
the State from closing the Clinic for sanitation violations because, like H.B.
1390, such action would impose an undue burden on the right to an abortion
by closing the only clinic in Mississippi.
      Nothing in this opinion should be read to hold that any law or regulation
that has the effect of closing all abortion clinics in a state would inevitably fail
the undue burden analysis.        Whether the State’s hypothetical sanitation
regulation would impose an undue burden is not a question before this court,
and is not a question that can be answered without reference to the factual
context in which the regulation arose and operates. Here, we hold only that
JWHO has demonstrated a substantial likelihood of proving that H.B. 1390,
on this record and as applied to the plaintiffs in this case, imposes an undue
burden on a woman’s right to choose an abortion.                In reaching this
determination, we look to the entire record and factual context in which the
law operates, including, but not limited to, the statutory provision in question,
the Clinic’s status as the sole abortion clinic in Mississippi, the ability of the
Clinic to comply with H.B. 1390, Dr. Parker’s and Dr. Doe’s efforts to obtain
admitting privileges, the reasons cited by the hospitals for denying admitting
privileges to Dr. Parker and Dr. Doe, the absence of a Mississippi law
prohibiting hospitals from discriminating against physicians who perform
abortions when granting admitting privileges, and the nature and process of
the admitting-privileges determination. See Casey, 505 U.S. at 887-95 (looking
to factual context in striking down Pennsylvania’s spousal notification
provision).
      Finally, this case is an as-applied challenge to H.B. 1390. The district
court’s judgment granting the preliminary injunction enjoined “any and all
forms of enforcement of the Admitting Privileges Requirement of the Act
during the pendency of this litigation.”      To the extent that this language
extends the preliminary injunction to actions by the State against parties other
                                        17
    Case: 13-60599     Document: 00512715075     Page: 18   Date Filed: 07/29/2014



                                  No. 13-60599
than JWHO and the other plaintiffs, it was an overly broad remedy in an as-
applied challenge. We modify the preliminary injunction to enjoin the State
from enforcing the admitting privileges provision of H.B. 1390 against the
plaintiffs in this case.
                                       VI.
      In this opinion we hold that, assuming a rational basis inquiry is a
necessary first step in deciding the constitutionality of an abortion regulation,
H.B. 1390 satisfies rational basis review. We hold that Gaines instructs us to
consider the effects of H.B. 1390 only within Mississippi in conducting an
undue burden analysis. As a result, we hold that JWHO has demonstrated a
substantial likelihood of success on its claim that H.B. 1390’s admission-
privileges requirement imposes an undue burden on a woman’s right to choose
an abortion in Mississippi, and is therefore unconstitutional as applied to the
plaintiffs in this case. Finally, we hold that, to the extent the district court’s
preliminary injunction enjoined enforcement of H.B. 1390 against parties other
than the plaintiffs in this case, it was overly broad and is modified to apply
only to the parties in this case. Accordingly, the judgment of the district court
granting the preliminary injunction is
                                                       AFFIRMED as modified.




                                       18
    Case: 13-60599       Document: 00512715075          Page: 19     Date Filed: 07/29/2014



                                       No. 13-60599
EMILIO M. GARZA, Circuit Judge, dissenting:
       The majority holds that the mere act of crossing a state border imposes
an “undue burden” on a woman’s right to choose to obtain abortion services.
Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 878 (1992). Because the
undue burden test requires an assessment of the difficulty of obtaining
abortion services, whether in a woman’s own state or a neighboring state, and
because neither the district court nor the majority has undertaken this
assessment, I respectfully dissent.
                                              A
       The majority claims that “the district court found that the effect of the
law would be to close the Clinic” operated by the Jackson Women’s Health
Organization (“JWHO”). Ante at 6 (emphasis added). 1
       The direct, legal effect of House Bill 1390 (“H.B. 1390” or “the Act”) is
only to mandate that “[a]ll physicians associated with [an] abortion facility
must have admitting privileges at a local hospital . . . .” Miss. Code Ann. § 41-
75-1(f).    Mississippi had previously required all doctors affiliated with
outpatient ambulatory surgical facilities to have admitting privileges at a local
hospital, but expressly exempted Level I abortion facilities, which are
authorized to perform abortions after the first trimester. See Miss. Admin.




       1 Preliminarily, the district court made no such finding. The district court found only
that “the State has essentially confirmed that it will revoke the Clinic’s license . . . .” The
undisputed fact that the Clinic’s closure was imminent, see ante Part III, says nothing about
the legal cause of such closure. Even if the district court implicitly found that House Bill
1390 would cause the Clinic’s closure, the majority errs in relying on this finding because it
is not supported by this record, notwithstanding any concerns about waiver, ante at 7 n.4.
See Century Marine Inc. v. United States, 153 F.3d 225, 231 (5th Cir. 1998) (“[T]he reviewing
court may assume that the [lower] court impliedly made a finding consistent with its general
holding so long as the implied finding is supported by the evidence.” (emphasis added)).
                                                  19
    Case: 13-60599       Document: 00512715075          Page: 20     Date Filed: 07/29/2014



                                          No. 13-60599
Code 15-16-1:42.9.7 (2011). H.B. 1390 eliminated this exemption. 2 Because
the Clinic is a Level I abortion facility, all of its doctors must obtain admitting
privileges under the Act. Critically, however, the Act neither directly closes
the Clinic, prevents the Clinic’s physicians from obtaining admitting
privileges, nor authorizes the State to intervene in the hospitals’ decision-
making. 3
       Moreover, the Act, as the majority correctly holds, is amply supported by
a rational basis. Ante Part IV.A. In ascertaining whether “any conceivable
rationale” underlies a law, we are compelled to judge the words of the statute,
not the motives of those who passed it. Planned Parenthood of Greater Tex.
Surgical Health Servs. v. Abbott, 748 F.3d 583, 594 (5th Cir. 2014). Such a
rational basis is plainly present: The admitting-privileges requirement both
strengthens regulation of the medical profession and protects maternal health.
See Gonzales v. Carhart, 550 U.S. 124, 157 (2007) (“[T]he State has a
significant role to play in regulating the medical profession.”); Casey, 505 U.S.
at 846 (explaining states’ “legitimate interes[t] from the outset of the
pregnancy in protecting the health of the woman”). In sum, the purpose of
H.B. 1390 is to protect women seeking abortion services from the known risks
of complications. 4


       2  JWHO does not challenge the admitting-privileges requirement on procedural due
process grounds, and in any event, Abbott has foreclosed such an argument. See Planned
Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 748 F.3d 583, 600 (5th Cir. 2014)
(citing Women’s Health Ctr. of West Cnty., Inc. v. Webster, 871 F.2d 1377, 1382 (8th Cir.
1989)).
        3 Also unchanged by H.B. 1390 is the authority of hospital officials to “evaluate the

professional competence of . . . applicants for medical staff membership and/or clinical
privileges.” Miss. Admin. Code 15-16-1:41.6.6.
        4 The Abbott panel concluded that Casey’s “purpose” prong remains an independent

inquiry, and we are bound by that prior panel’s decision. See Abbott, 748 F.3d at 590 (“In
Gonzales, the Court added that abortion restrictions must also pass rational basis review.”
(emphasis added)); ante at 8 (explaining that rational basis review functions as a third
inquiry “in addition” to Casey’s two-part test of whether the challenged law has a purpose or
effect of imposing an undue burden). However, in my view, Gonzales v. Carhart re-stated
                                                 20
    Case: 13-60599         Document: 00512715075            Page: 21      Date Filed: 07/29/2014



                                             No. 13-60599
       The independent decisions of private hospitals have no place in our
review of state action under the Constitution. Cf. Lugar v. Edmondson Oil Co.,
Inc., 457 U.S. 922, 937 (1982) (articulating state-action requirement for § 1983
suits). 5 Here, five hospitals rejected the JWHO doctors’ applications out of
hand because they performed elective abortions. As the majority notes, each
of these five hospitals issued letters explaining that “[t]he nature of [the
applicant’s] proposed medical practice is inconsistent with [the] Hospital’s
policies and practices as concerns abortion and, in particular, elective
abortions.” See ante at 3 n.3. Federal law, however, prohibits entities receiving
certain funding or contracts from discriminating “in the extension of staff or
other privileges to any physician . . . because he performed or assisted in the
performance of a lawful sterilization procedure or abortion . . . .” 42 U.S.C. §
300a–7(c). 6 Thus, when a state affords private hospitals the authority to grant




Casey’s purpose inquiry as rational basis review. See Gonzales, 550 U.S. at 156–60
(concluding that purpose of ban on particular abortion method was not to impose an undue
burden on abortion right because state has “a rational basis to act”). Thus, after Gonzales,
the undue burden test consists of two (and not three) inquiries—whether the challenged law
has a rational basis and whether it has the effect of imposing an undue burden on the
abortion right. See Planned Parenthood of Wis. v. Van Hollen, 738 F.3d 786, 799 (7th Cir.
2013) (Manion, J., concurring in part and in the judgment) (stating “two-part test”).
        5 Under Lugar’s two-part test for determining whether a deprivation of a federal right

is fairly attributable to the state, (1) “the deprivation must be caused by the exercise of some
right or privilege created by the State or by a rule of conduct imposed by the State or by a
person for whom the State is responsible”; and (2) “the party charged with the deprivation
must be a person who may fairly be said to be a state actor,” and “[t]his may be because he is
a state official, because he has acted together with or has obtained significant aid from state
officials, or because his conduct is otherwise chargeable to the State.” Ballard v. Wall, 413
F.3d 510, 518 (5th Cir. 2005) (quoting Lugar, 457 U.S. at 937).
        6 By contrast, Mississippi law protects only physicians who choose not to perform

abortions, not those who do. See Miss. Code Ann. § 41-107-7(3) (“It shall be unlawful for any
person, public or private institution, or public official to discriminate against any health care
institution, or any person, association, corporation, or other entity . . . in any manner,
including . . . any denial . . . [of] staff privileges . . . because such health care institution, or
person, association, or corporation . . . declines to participate in a health care service which
violates the health care institution’s conscience.” (emphasis added)).
                                                    21
    Case: 13-60599        Document: 00512715075          Page: 22     Date Filed: 07/29/2014



                                           No. 13-60599
admitting privileges, those hospitals must faithfully exercise their authority in
a non-discriminatory manner. 7
       Regardless of the propriety or the legality of the hospitals’ actions, what
matters for this substantive due process analysis is that JWHO has not shown
that the Clinic’s closure would result directly from H.B. 1390, as opposed to the
independent decisions of local hospitals—non-state actors. Because JWHO
failed to demonstrate that the Act could have “the effect of placing a substantial
obstacle in the path of a woman’s choice” to obtain abortion services, Casey,
505 U.S. at 877 (emphasis added), it has not shown a substantial likelihood
that it will prevail on the merits.
                                              B
       Even assuming that H.B. 1390 itself would cause the Clinic to close, I
would still disagree with the majority’s holding. The majority, following the
lower court, holds that “the proper formulation of the undue burden analysis
focuses solely on the [challenged law’s] effects within the regulating state.”
Ante at 16.       Accordingly, the majority concludes that H.B. 1390, which
“effectively clos[es] the one abortion clinic in the state,” would impose an undue
burden because Mississippi women would need to travel to a neighboring state
to obtain abortion services. Id. Put differently, in the majority’s view, to




       7 The Second Circuit has held that this statutory provision does not imply a private
right of action. See Cenzon-DeCarlo v. Mount Sinai Hosp., 626 F.3d 695, 698–99 (2d Cir.
2010). However, if the hospitals are indeed entities covered under 42 U.S.C. § 300a–7(c),
JWHO would likely have a remedy under 42 U.S.C. § 1983 for a violation of its statutory
right to be free from discrimination in seeking admitting privileges. See Maine v. Thiboutot,
448 U.S. 1, 4 (1980) (holding that because § 1983 by its plain text “broadly encompasses
violations of federal statutory as well as constitutional law,” plaintiffs could bring suit for
violation of Social Security Act); Banks v. Dallas Hous. Auth., 271 F.3d 605, 609 (5th Cir.
2001) (explaining that § 1983 suits alleging violation of federal statute must be for “violation
of a federal right, not merely a violation of federal law” and applying three-factor test for
determining existence of “right” (quoting Blessing v. Freestone, 520 U.S. 329, 340–41 (1997))).
                                                  22
    Case: 13-60599       Document: 00512715075          Page: 23     Date Filed: 07/29/2014



                                           No. 13-60599
require a woman to cross a state border in order to obtain abortion services
would unduly burden her right to choose an abortion. I disagree.
       Two errors infect the majority’s analysis—an impermissible reliance on
silence and a misunderstanding of the holding of State of Missouri ex rel.
Gaines v. Canada, 305 U.S. 337 (1938). In the majority’s view, the Casey
Court’s failure to “mention or consider the potential availability of abortions .
. . in surrounding states” implies that we must confine our undue burden
analysis to Mississippi. Ante at 13. 8 Such an inference is legally nonsensical:
No such rule exists. Casey dealt with the constitutionality of a Pennsylvania
statute imposing        various informed consent and spousal notification
requirements on women seeking abortion services in that state, and the Court
had no occasion to consider abortion access in nearby states. See Casey, 505
U.S. at 879–901. The lack of a squarely applicable precedent means only that
the question remains open. “In constitutional adjudication, as in the common
law, rules of law often develop incrementally as earlier decisions are applied to
new factual situations.” Williams v. Taylor, 529 U.S. 362, 384–85 (2000).
Here, we are called upon to apply substantive due process principles to a novel
factual situation—the closure of a state’s sole abortion provider as a result of
a law regulating physician qualifications. The absence of binding authority
addressing similar facts merely frees us to derive the rule of law that resolves
this dispute. 9


       8  See also ante at 14 (explaining that “other courts, in striking down abortion
regulations, have failed to consider the availability of abortions in neighboring states”).
       9 The majority discusses certain language in Okpalobi v. Foster, 190 F.3d 337 (5th Cir.

1999), suggesting that a law’s closure of all of a state’s abortion providers would constitute
an undue burden. But as the majority acknowledges (and as the district court, too,
recognized), that panel opinion was later vacated in its entirety by the en banc court for lack
of Article III jurisdiction and is therefore not binding precedent. See ante at 14 n.7 (citing
Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001) (en banc)). Similarly, to the extent that the
Tenth Circuit decision in Jane L. v. Bangerter, 102 F.3d 1112 (10th Cir. 1996), stands for the
proposition that causing women to leave the state to obtain abortion services imposes an
                                                 23
    Case: 13-60599      Document: 00512715075         Page: 24    Date Filed: 07/29/2014



                                         No. 13-60599
      Of course, we do not write on a blank slate. Casey teaches that a state
may regulate abortion to further its interests in protecting the health and
safety of women, though “[u]nnecessary health regulations that have the
purpose or effect of presenting a substantial obstacle to a woman seeking an
abortion impose an undue burden on the right.” Casey, 505 U.S. at 878.
Moreover, “[t]he fact that a law which serves a valid purpose . . . has the
incidental effect of making it more difficult or more expensive to procure an
abortion cannot be enough to invalidate it.” Id. at 874. Applying Casey, a panel
of this Court recently concluded that “an increase of travel of less than 150
miles for some women is not an undue burden . . . .” Abbott, 748 F.3d at 598.
The majority gives these binding principles a passing nod, ante at 8–9, before
setting them aside for the sole reason that this case happens to involve the
crossing of state borders to obtain abortion services, id. at 12 n.6.
       The majority’s second, and more grievous, error is its reliance on the
wholly inapposite case of Gaines. In that equal protection case, Gaines was
refused admission to the University of Missouri’s law school because he was
African-American.       Gaines, 305 U.S. at 343.         Missouri’s statutory scheme
would have provided Gaines a stipend to attend law school in a neighboring
state. Rather than apply for the stipend, Gaines filed a petition for a writ of
mandamus to compel the University to admit him, on the grounds that his
rejection was “a denial by the State of the equal protection of the laws in
violation of the Fourteenth Amendment . . . .” Id. at 342. The state court
denied his petition, and the Supreme Court of Missouri affirmed. Id. The
Supreme Court of the United States reversed, holding that the Equal
Protection Clause required Missouri, which had already established a law



undue burden, see ante at 13–14, that decision does not bind us, and I find it unpersuasive
for the reasons explained below.
                                               24
    Case: 13-60599      Document: 00512715075     Page: 25   Date Filed: 07/29/2014



                                       No. 13-60599
school, to “furnish [Gaines] within its borders facilities for legal education
substantially equal to those which the State there afforded for persons of the
white race . . . .” Id. at 351.
      That a state may not shift its equal protection duties to another state is
“[m]anifestly” clear. Id. at 350. The text of the Equal Protection Clause
requires that “[n]o state shall . . . deny to any person within its jurisdiction the
equal protection of the laws.” U.S. Const. amend. XIV (emphasis added). As
the Gaines Court explained, the reason for this jurisdictional qualification is
elementary: A state’s duty to give equal protection of the laws “can be
performed only where its laws operate, that is, within its own jurisdiction.”
Gaines, 305 U.S. at 350.          The “separate responsibility” to provide equal
protection falls upon each and every state “within its own sphere,” for the
power of each state’s laws extends no farther. Id.
      Although the correctness of Gaines’s equal protection holding is beyond
question, it has no bearing on this case, which arises under the Due Process
Clause.   The majority concedes that “Gaines has never been cited in the
abortion context.” Ante at 15. Nonetheless, the majority proceeds to transpose
Gaines’s maxim that “[n]o State can be excused from performance by what
another State may do or fail to do,” Gaines, 305 U.S. at 350, into a broader
principle that “a state cannot lean on its sovereign neighbors to provide
protection of its citizens’ federal constitutional rights,” thereby concluding that
“H.B. 1390 effectively extinguishes [the abortion] right within Mississippi’s
borders,” ante at 16. The majority misreads Gaines. A state’s obligation “to
give the protection of equal laws” does not depend on “what another State may
do or fail to do.” Gaines, 305 U.S. at 350 (emphasis added). Gaines thus
governs each state’s obligations solely under the Equal Protection Clause, not
under the Constitution at large, much less the substantive component of the
Due Process Clause. See Ayers v. Thompson, 358 F.3d 356, 360 (5th Cir. 2004)
                                            25
    Case: 13-60599       Document: 00512715075        Page: 26     Date Filed: 07/29/2014



                                         No. 13-60599
(applying Gaines’s holding that “the Fourteenth Amendment guarantees to
individuals the equal protection of the laws” (emphasis added)).
       Additionally, the state’s equal protection obligation is fundamentally
different from its obligation under Casey. The majority concedes that in the
abortion context, “the state government is not providing any [abortion]
service,” ante at 15, but fails to grasp the doctrinal consequence: The duty not
to unduly burden the abortion right could never be “cast by one State upon
another,” Gaines, 305 U.S. at 350, because this duty does not require a state to
take any action, but rather to refrain from taking unconstitutional actions.
Under the Equal Protection Clause, a state must provide equal protection of
the laws whenever and wherever it enforces or provides a service under its
laws. In Gaines, Missouri had to provide equal protection of its laws to Gaines
in Missouri, where it had elected to offer a law school education to white
students. To require Gaines to attend law school in another state would indeed
cause the equal protection duty to be “cast by one State upon another.” Gaines,
305 U.S. at 350. By contrast, no state is obligated to provide or guarantee the
provision of abortion services within its borders. 10 Rather, a state need only
“regulat[e] [the] privately provided service” of abortion in accordance with the
Due Process Clause, ante at 15, ensuring that its rational laws do not impose
an undue burden. See Casey, 505 U.S. at 878; Gonzales, 550 U.S. at 158.
Mississippi owes this duty to its female residents whether the Clinic is open or
not. Absent any evidence and factual findings on the Act’s impact on costs and
travel distances for accessing abortion services, JWHO has failed to
demonstrate a substantial likelihood of proving a constitutional violation.



       10See Casey, 505 U.S. at 887 (“Even the broadest reading of Roe, however, has not
suggested that there is a constitutional right to abortion on demand. Rather, the right
protected by Roe is a right to decide to terminate a pregnancy free of undue interference by
the State.” (citation omitted)).
                                                26
    Case: 13-60599      Document: 00512715075         Page: 27    Date Filed: 07/29/2014



                                         No. 13-60599
      The inapplicability of Gaines is even more apparent in light of the text
of the Due Process Clause. If all states are required to refrain from unduly
burdening the abortion right of “any person,” Casey, 505 U.S. at 846 (quoting
U.S. Const. amend. XIV), then it is impossible for this obligation to be “cast by
one State upon another,” Gaines, 305 U.S. at 350. Here, Mississippi could not
possibly “shift its obligation” under the Due Process Clause, ante at 2, because
its neighboring states (and all other states) already owe the same due process
obligation to “any person”—including Mississippi women.
      The majority’s cited authorities do not resolve this case. Casey did not
contemplate whether the availability of abortion in neighboring states affects
the undue burden analysis. Similarly, Gaines stands for the uncontroversial
principle that a state’s duty to provide equal protection cannot be altered by
the actions or inactions of a neighboring state. The majority sheds no light on
a state’s duties under the Due Process Clause, let alone its duty to refrain from
unduly burdening the right to choose an abortion.
       A correct analysis under the Due Process Clause requires us to apply
Casey and Abbott and consider whether the difficulty of obtaining abortion
services under the facts of this case constitutes an undue burden. On this
record, JWHO has not shown a substantial likelihood that any such burden
actually exists—that the Act results in more than an “incidental effect of
making it more difficult or more expensive to procure an abortion.” Casey, 505
U.S. at 874.     In 2011, prior to the Act’s passage, nearly sixty percent of
Mississippi women who obtained abortions already traveled to other states for
those services. 11 Thus, the Act would likely not impose any undue burden on
their access to those very same out-of-state providers. As for women in the


      11  Mississippi State Department of Health statistics show that in 2011, Mississippi
women obtained 3,188 abortions in other states and only 2,224 abortions in Mississippi. See
Defs.’ Resp. Opp’n Pls.’ Second Mot. Prelim. Inj. at 24 n.27.
                                               27
    Case: 13-60599        Document: 00512715075          Page: 28     Date Filed: 07/29/2014



                                           No. 13-60599
Jackson area, who would be most affected by the Clinic’s closure, a proper
undue burden analysis must assess the costs of obtaining abortion services at
the closest facility in a neighboring state. As the district court did not conduct
this analysis, the question of the permissible costs or travel distance under the
substantive component of the Due Process Clause is not before us on this
appeal. In any event, to support its request for a preliminary injunction,
JWHO had to show a substantial likelihood that these travel costs would
constitute an undue burden, and it has failed to do so. 12
       The majority claims that requiring courts to examine abortion
availability in other states would be “exceedingly difficult” as a practical
matter. Ante at 14 n.8. The majority cannot imagine how courts undertaking
as-applied analyses could account for “the law, potential changes in the law,
and locations of abortion clinics in neighboring states.” Id. This concern is
unfounded. Here, the parties are fully prepared and able to develop the record
concerning the presence of abortion providers in neighboring states. 13
Although the majority suggests that access to these providers might change in
the future, the essence of adjudication is the application of law to a set of facts
at a particular point in time, regardless of how those facts might later be
altered. 14 And to the extent that neighboring states’ abortion laws would be


       12   The district court did not make findings on the distance that Mississippi women
would need to travel or costs they would incur to obtain an abortion in a neighboring state
following the Clinic’s potential closure; instead, the district court concluded, as the majority
does as well, that the closure of a state’s only abortion provider would be a per se undue
burden.
         13 The State has already submitted data on distances from Jackson to abortion

facilities in West Monroe, Louisiana (121 miles); Tuscaloosa, Alabama (185 miles); Baton
Rouge, Louisiana (174 miles); and Memphis, Tennessee (209 miles). See Defs.’ Resp. Opp’n
Pls.’ Second Mot. Prelim. Inj. at 24 n.27.
         14 Cf. Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 72 (1993) (“The basic rationale

behind our ripeness doctrine is to prevent the courts, through premature adjudication, from
entangling themselves in abstract disagreements, when those disagreements are premised
on contingent future events that may not occur as anticipated, or indeed may not occur at
all.” (internal quotation marks and citation omitted)). Furthermore, as discussed above,
                                                  28
    Case: 13-60599        Document: 00512715075          Page: 29      Date Filed: 07/29/2014



                                           No. 13-60599
relevant at all, federal courts are more than competent to survey the laws of
many or even all states. 15
       The majority also echoes the district court’s fear of a “patchwork system
where constitutional rights are available in some states but not in others.”
Ante at 12. The majority’s belief that the mere closure of the Clinic would
abrogate the State’s obligation not to unduly burden abortion access again
illustrates its misunderstanding of Gaines. See supra. Moreover, the majority
has unwittingly instituted its own “patchwork system”: If all undue burden
analyses must stop at state borders, the existence of an undue burden will
depend, in part, on a plaintiff’s location relative to those boundaries. For
instance, women in northern Mississippi who live a mere fifteen miles from the
heart of Memphis, Tennessee, could never enjoin the closure of the clinic in
that city, lest Mississippi be “excused from [its] performance.” Gaines, 305 U.S.
at 350. But women just across the border in Tennessee could do so, if they
demonstrate that the closure would impose an undue burden. This result is
logically and practically untenable—all the more so in regions where
populations are denser and urban areas often straddle state borders. The




because all states owe due process obligations to “any person,” without regard to state
borders, if a neighboring state is later poised to close an abortion provider upon which a
Mississippi woman relies, she could sue to enjoin that closure. See Ex parte Young, 209 U.S.
123, 129, 149, 155–56 (1908) (holding that citizens of Iowa and Wisconsin could bring suit to
enjoin Minnesota officials from enforcing state law setting railroad rates that allegedly
deprived them of property without due process of law). For the same reason, there is no basis
for JWHO’s fear of a “domino effect,” in which a state closes all in-state abortion facilities in
reliance on an adjacent state’s facilities, only to prompt that adjacent state to do the same in
reliance on abortion availability in a third state.
         15 See, e.g., SMI Owen Steel Co., Inc. v. Marsh USA, Inc., 520 F.3d 432, 437 (5th Cir.

2008) (“In making the Erie guess, we may consider, among other sources, treatises, decisions
from other jurisdictions, and the ‘majority rule.’”); Nijhawan v. Holder, 557 U.S. 29, 39–40
(2009) (opting to apply circumstance-specific approach to federal aggravated felony fraud
provision when only eight states had fraud statutes with a monetary threshold consistent
with that of the federal offense, such that categorical approach would result in “limited and
. . . haphazard” application of federal statute).
                                                  29
    Case: 13-60599       Document: 00512715075          Page: 30     Date Filed: 07/29/2014



                                          No. 13-60599
majority’s state-by-state undue burden analysis cannot be squared with the
duty of all states to refrain from unduly burdening the right of “any person” to
choose an abortion. See Casey, 505 U.S. at 846 (quoting U.S. Const. amend.
XIV).
        Lastly, the sole act of crossing a state border cannot, standing alone,
constitute an unconstitutional undue burden on the abortion right because the
Constitution envisions free mobility of persons without regard to state
borders. 16 The majority’s conceptual approach runs headlong into the well-
established “constitutional right to travel from one State to another.” Saenz v.
Roe, 526 U.S. 489, 498 (1999). This right arises directly from our Constitution’s
goal of integrating distinct sovereigns into a single, federal polity.                   The
Supreme Court has long “recognized that the nature of our Federal Union and
our constitutional concepts of personal liberty unite to require that all citizens
be free to travel throughout the length and breadth of our land uninhibited by
statutes, rules, or regulations which unreasonably burden or restrict this
movement.” Id. at 499 (quoting Shapiro v. Thompson, 394 U.S. 618, 629
(1969)).
        By arbitrarily confining its undue burden analysis to Mississippi, the
majority departs not only from the concept of a constitutional right to travel,
but importantly from the text “any person” in the Due Process Clause. In
assessing whether a state law unduly burdens the abortion right, courts must
be able to consider the availability of abortion services in neighboring states.
Accordingly, I cannot conclude, as the majority does, that our analysis must
“focu[s] solely on the effects within the regulating state,” ante at 16, or that


        16See Van Hollen, 738 F.3d at 805 n.9 (“In our economy, crossing state lines to obtain
services at a nearby urban center is common. Thus, state lines are unlikely to affect a
woman’s decision about where to get an abortion and the availability of abortion at out-of-
state clinics should be considered in the undue burden analysis.”) (Manion, J., concurring in
part and in the judgment).
                                                 30
    Case: 13-60599       Document: 00512715075          Page: 31     Date Filed: 07/29/2014



                                           No. 13-60599
JWHO has shown a substantial likelihood H.B. 1390 imposes an undue burden
merely by causing women to travel to an adjacent state to obtain abortion
services.
       The majority concludes by denying that it establishes any per se rule.
“Nothing in this opinion,” the majority declares, “should be read to hold that
any law or regulation that has the effect of closing all abortion clinics in a state
would inevitably fail the undue burden analysis.” Ante at 17. Attempting to
narrow its holding to the specific facts of this case, the majority claims to base
its holding on “the entire record and factual context in which the law operates,”
including “the statutory provision in question,” “the ability of the Clinic to
comply with H.B. 1390,” “the reasons cited by the hospitals for denying
admitting privileges,” and the “nature and process of the admitting-privileges
determination.” Id. In so doing, the majority professes to leave open the
possibility that some law, such as the “hypothetical sanitation regulation”
discussed in the State’s briefing, could cause the closure of all abortion
providers within a state and yet still be constitutional. Id. at 16–17.
       The majority’s attempt to cabin its holding to the facts of this case
betrays its awareness that crossing Mississippi’s borders cannot be dispositive.
Yet notwithstanding this attempt, today’s opinion concludes in no uncertain
terms: “Gaines instructs us to consider the effects of H.B. 1390 only within
Mississippi in conducting an undue burden analysis.” Id. at 18. The majority
simply cannot have it both ways. So long as the undue burden analysis is
confined by Mississippi’s borders, the closure of that state’s sole abortion
provider must be an undue burden. 17




       17To be sure, this case involves JWHO’s as-applied challenge to H.B. 1390. But as-
applied challenges still establish important rules of law, and the majority attempts to obscure
the necessary implications of its own rule.
                                                 31
    Case: 13-60599        Document: 00512715075          Page: 32      Date Filed: 07/29/2014



                                           No. 13-60599
       Even accepting that the majority’s factors somehow narrow its holding,
I find its ad hoc approach to be unworkable. The majority does not even
attempt to explain how this case’s “factual context,” the “statutory provision”
at issue, and the “nature and process” of the admitting-privileges requirement
purportedly combine to make this burden “undue.” 18 Ante at 17. The message
for future courts and litigants is that a law causing the closure of all abortion
providers in a state imposes an undue burden—unless it does not impose such
a burden.      The use of such an unprincipled approach to strike down as
unconstitutional a state’s exercise of its sovereign power to protect its citizens
is particularly troubling.
       Lastly, certain factors by which the majority purports to narrow its
approach undermine its holding as to the Act’s rational basis. As already
explained, I fully join in the majority’s conclusion that H.B. 1390 has a rational
basis. See supra Part A; ante Part IV.A. Yet the majority, by faulting the
“statutory provision” and the “nature and process of the admitting-privileges
determination,” without any explanation, in essence mounts a back-door
attack on the purpose of H.B. 1390. Ante at 17. 19 And to the extent that the
majority’s litany of factors is an indictment of the local hospitals for their
improper discrimination, 20 it is those hospitals—not the State or H.B. 1390—
that should be held accountable. See supra Part A.


       18 Tellingly, at oral argument, when JWHO was asked to clarify how courts should
assess whether the closure of a state’s only abortion clinic due to a “valid regulation”
constitutes an undue burden, JWHO’s perfectly tautological suggestion was to apply the
“undue burden” test. The majority apparently agrees.
       19 The question of whether H.B. 1390 has a purpose of imposing an undue burden

(under Abbott, a question distinct from the rational basis inquiry, see supra note 4) is not
before us on this appeal, and the district court made no relevant factual findings. If, in the
majority’s view, ascertaining the Act’s purpose is indeed so crucial, then for this reason alone,
vacatur is proper.
       20 The majority claims to base its holding on certain facts that seem to implicate the

local hospitals’ actions, including “the ability of the Clinic to comply with H.B. 1390, Dr.
Parker’s and Dr. Doe’s efforts to obtain admitting privileges, the reasons cited by the
                                                  32
    Case: 13-60599       Document: 00512715075          Page: 33     Date Filed: 07/29/2014



                                          No. 13-60599
       Despite the majority’s attempt to narrow its reasoning, today’s opinion
can only be read to mean that a law or regulation causing all of a state’s
abortion providers to close, such that women must cross a state border to
obtain abortion services, imposes an unconstitutional undue burden on the
abortion right.
                                             C
       The majority reminds us that “the Supreme Court long ago determined
that the Constitution protects a woman’s right to choose an abortion . . . .” Ante
at 1. We are then reminded that “the right to an abortion was found in the
penumbras of the Constitution . . . .” Id. at 2. Proceeding further, and following
the Supreme Court’s direction, the majority relies on Casey for its “undue
burden” test. Id. at 8. 21
       In addition to announcing the undue burden standard, however, Casey
also advanced a new interpretation of substantive due process by which the
judiciary can now interpret the “full scope of the liberty guaranteed by the Due
Process Clause.” Casey, 505 U.S. at 848 (quoting Poe v. Ullman, 367 U.S. 497,
543 (1961) (Harlan, J., dissenting)).            In taking blockquotes from Justice
Harlan’s dissent in Poe v. Ullman to explain its new theory, see Casey, 505 U.S.
at 848–50, the Casey joint opinion notably omitted portions capturing the full
extent of his departure from the Constitution’s text:
              [T]he imperative character of Constitutional
              provisions . . . must be discerned from a particular
              provision’s larger context. And inasmuch as this


hospitals for denying admitting privileges to Dr. Parker and Dr. Doe, [and] the absence of a
Mississippi law prohibiting hospitals from discriminating against physicians who perform
abortions when granting admitting privileges . . . .” Ante at 17.
        21 To support its theory of unenumerated substantive due process rights, the Casey

joint opinion shifted the underlying theory from a right of privacy, see Roe v. Wade, 410 U.S.
113, 152–53 (1973), to a substantive due process liberty interest as originally articulated by
Justice Harlan in his dissent in Poe v. Ullman, 367 U.S. 497, 542–43 (1961) (Harlan, J.,
dissenting).
                                                 33
    Case: 13-60599         Document: 00512715075           Page: 34     Date Filed: 07/29/2014



                                            No. 13-60599
               context is one not of words, but of history and
               purposes, the full scope of the liberty guaranteed by
               the Due Process Clause cannot be found in or limited
               by the precise terms of the specific guarantees
               elsewhere provided in the Constitution.

Poe, 367 U.S. at 542–43 (Harlan, J., dissenting). 22 We now follow Justice
Harlan: Interpretation in this “larger context” is an enterprise “not of words,
but of history and purposes.” Id. Importantly, “history” and “purposes”—
severed from the words of the Constitution and the explicit guarantees they
provide—have either no definite meaning or, even more conveniently for some,
any desired meaning whatsoever. History, purpose, and tradition are not legal
concepts; rather, they are elements of a new political lexicon. In this, the will
of the People, as expressed in their written Constitution, gives way to the
political choices of the judiciary. 23
       Consistent with its substantive due process theory, Casey gives full play
to political preferences in its “undue burden” standard. By defining in circular
fashion an “undue burden” as a “substantial obstacle,” Casey, 505 U.S. at 878,



       22  In concluding, the Casey joint opinion likewise concedes that it is unconstrained by
the niceties of constitutional text, explaining that “[e]ach generation must learn anew that
the Constitution’s written terms embody ideas and aspirations that must survive more ages
than one.” Casey, 505 U.S. at 901 (emphasis added). Compare Casey, 505 U.S. at 849
(“[A]djudication of substantive due process claims may call upon the Court . . . to exercise . .
. reasoned judgment.”); id. at 986 (describing undue burden standard as “inherently
manipulable”) (Scalia, J., concurring in the judgment in part and dissenting in part), with
Marbury v. Madison, 5 U.S. (1 Cranch) 137, 178 (1803) (“That [an attempt to uphold a law
notwithstanding an express constitutional prohibition] thus reduces to nothing what we have
deemed the greatest improvement on political institutions—a written constitution—would of
itself be sufficient, in America, where written constitutions have been viewed with so much
reverence, for rejecting the construction.” (emphasis added)); id. at 176 (“That the people have
an original right to establish, for their future government, such principles as, in their opinion,
shall most conduce to their own happiness, is the basis, on which the whole American fabric
has been erected.” (emphasis added)).
        23 “The absolute is not attained nor, above all, created through history. . . . History can

then no longer be presented as an object of worship.” Albert Camus, The Rebel: An Essay on
Man in Revolt 302 (Anthony Bower trans., Vintage Books 1956) (1951).
                                                   34
    Case: 13-60599        Document: 00512715075          Page: 35      Date Filed: 07/29/2014



                                           No. 13-60599
the Casey joint opinion’s “verbal shell game . . . conceal[s] raw judicial policy
choices concerning what is ‘appropriate’ abortion legislation,” id. at 987 (Scalia,
J., concurring in the judgment in part and dissenting in part). At bottom,
because Casey’s “undue burden” is a standard-less standard, a “concept [that]
has no principled or coherent legal basis,” courts are left to their own devices.
Id. Yet even under Casey, our judicial discretion is not totally unfettered.
Here, the text of the Due Process Clause and the fundamental constitutional
right to travel demonstrate that courts must not stop the undue burden
analysis at state borders, without considering access to abortion services in
neighboring states. But the fact that the majority disagrees, fabricates new
rules from Casey’s silence, and overextends Gaines—an equal protection case—
evinces Casey’s ultimate failure to explain when a burden is “undue.” In the
end, under Casey, the majority’s maneuvers are not legal, but political.
       Worse still, Casey allows judicial policy choices to be cloaked in the
specific facts of any given case. The Casey decision, by limiting its assessment
of the Pennsylvania abortion statute to the “evidence on th[e] record” without
explaining the legal significance of particular facts, id. at 884, rendered itself
wholly sui generis, bound to that record and incapable of establishing any
“generally applicable principle,” id. at 988 (Scalia, J., concurring in the
judgment in part and dissenting in part). 24 Like the Casey joint opinion, the



       24 See also Casey, 505 U.S. at 887 (“[O]n the record before us, and in the context of this
facial challenge, we are not convinced that the 24–hour waiting period constitutes an undue
burden.” (emphasis added)); id. at 901 (“While at some point increased cost [resulting from
recordkeeping and reporting requirements of the challenged statute] could become a
substantial obstacle, there is no such showing on the record before us.” (emphasis added)); id.
at 991–92 (“[T]he approach of the joint opinion is, for the most part, simply to highlight
certain facts in the record that apparently strike the three Justices as particularly significant
in establishing (or refuting) the existence of an undue burden; after describing these facts,
the opinion then simply announces that the provision either does or does not impose a
‘substantial obstacle’ or an ‘undue burden.’ We do not know whether the same conclusions
could have been reached on a different record, or in what respects the record would have had
                                                  35
    Case: 13-60599      Document: 00512715075        Page: 36     Date Filed: 07/29/2014



                                        No. 13-60599
majority here claims that its holding depends on a meandering list of factors
“including, but not limited to,” certain facts present in this case. Ante at 17.
In this way, the majority purports to hold that while the closure of all abortion
providers in a state is not necessarily unconstitutional, the burden created by
H.B. 1390 in Mississippi simply happens to be “undue.” Id. Casey’s logic is
perverse indeed: Courts can make policy decisions about which abortion
restrictions are “undue,” and then escape any jurisprudential ramifications of
those decisions by taking refuge in the purportedly distinct factual context of
that particular application.
      By its jarring opinion, the majority has affirmed the district court’s
decision to enjoin enforcement of H.B. 1390, enacted by the Mississippi
legislature—the people’s elected representatives—to regulate physicians’
services. That this injunction flows from the policy choices of judges, who must
fill the vacuum that is now the Due Process Clause’s “liberty” interest, is a
profoundly troubling consequence of current constitutional jurisprudence
under Casey. 25


to differ before an opposite conclusion would have been appropriate.” (citations omitted))
(Scalia, J., concurring in the judgment in part and dissenting in part).
        25 Professor Hamburger has commented on this aggrandizement of judicial power:

                [M]any Americans, in their desire to prevent the people from
                abusing the power above law, have invited their judges to
                exercise it. . . . [N]ot unlike some kings and Parliament when
                they claimed to be the final arbiter, American judges have
                acquired a taste for power above the law. Perhaps every society
                needs this sort of power, but in denying absolute power to
                Parliament, Americans did not give it to the judges, and
                although it is questionable whether the people, being merely
                human, will always act wisely and justly in exercising their
                power above the law of the land, it is even more doubtful whether
                the judges or any other persons in government can be trusted
                with such a power. Men will ever be discontent with law and
                ambitious for power, and judges will ever be vain enough to
                aspire to a justice above human law, but it is therefore all the
                more important for judges to recall the common law ideals of law
                and judicial duty.
                                               36
    Case: 13-60599        Document: 00512715075             Page: 37   Date Filed: 07/29/2014



                                           No. 13-60599
                                       *       *        *
       “[T]he boundaries of substantive due process are less than pellucid,” and
even the Supreme Court has “had difficulty in fixing [the] outer perimeter” of
these rights. Causeway Med. Suite v. Ieyoub, 109 F.3d 1096, 1115 (5th Cir.
1997) (Garza, J., specially concurring). We here confront the quandary of
“boundaries” and “perimeters” in a starkly literal sense—under Casey, how far
is too far to travel to an abortion clinic?
       Ultimately, I await a return to legal theory that recognizes principled
limits. 26 Even the majority accepts that the “controversy [over the scope of the
abortion right] seems to have no end . . . .” Ante at 8. But in the absence of
meaningful guidance from Casey and its progeny, the solution cannot be what
the majority has proffered. Here, JWHO has not shown that the Clinic’s
closure would be the direct effect of H.B. 1390, given the independent decisions
of the local hospitals. And even if causation were established, because merely
crossing a state line would not constitute an undue burden, closure of the only
abortion provider in Mississippi would not necessarily be unconstitutional; the
district court failed to make findings about abortion access in neighboring
states.    Accordingly, because JWHO has not demonstrated a substantial
likelihood of success on the merits, I would vacate the preliminary injunction.
       Respectfully, I dissent.




Philip Hamburger, Law and Judicial Duty 620–21 (2008), accord Emilio M. Garza, Judicial
Duty and the Future: Two Issues of Fundamental Law, 6 Johns. L. Phil. & Culture 147, 156 (2011).
         26 Government must be guided by “thought that recognizes limits.” Camus, supra note

23, at 294. Moreover, when a representative government subverts the Constitution, it runs
the risk of being superseded by a new (and potentially less representative) government. See
Eric Voegelin, The New Science of Politics 49 (1952). The Supreme Court has subjected
substantive due process theory only to the “[a]ppropriate limits” of “respect for the teachings
of history” and “solid recognition of the basic values that underlie our society,” which in
practice are not limits at all. Moore v. City of E. Cleveland, 431 U.S. 494, 503 (1977) (Powell,
J.) (citation omitted).
                                                   37